Citation Nr: 1724870	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle disability prior to January 26, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to July 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2011 the Veteran testified before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the Veteran's record.

In February 2012 and October 2014 the Board remanded the matter for additional development.  In July 2016 the Board partially granted the matter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a April 2017 Joint Motion for Partial Remand, the Court vacated the portion of the July 2016 decision denying entitlement to a rating higher than 10 percent for the Veteran's right ankle disability prior to January 26, 2015 and remanded the matter to the Board.

The issues of entitlement to service connection for insomnia and a right knee and right leg disabilities, including secondary to the service-connected right ankle disability were remanded previously by the Board, but have not been readjudicated by the Agency of Original Jurisdiction (AOJ) and have not been recertified to the Board.  They will be further addressed in a forthcoming decision.

FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's right ankle disability picture, due to pain, flare-ups, and exacerbations with repetitive use, is more characteristic of marked, as opposed to moderate, limitation of motion.



CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for right ankle disability prior to January 26, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5010-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Veteran in April 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in July 2008, adjudicated by way of a statement of the case in April 2010, and adjudicated by way of a supplemental statement of the case in October 2012 and May 2015.  So, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in April 2008, April 2012, and January 2015.  The examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  The Board would point out that the limited inquiry on this appeal is for the period prior to January 26, 2015, rather than the subsequent period, and as such there exists no basis for a reexamination to ascertain the current level of disability.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

38 C.F.R. § 4.71a, Code 5010 directs that the evaluation of traumatic arthritis be undertaken by application of Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5010.  In the absence of limitation of motion, radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5010, Note 1.

Under 38 C.F.R. § 4.71a, Code 5271, for limitation of motion of the ankle, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  This is the maximum available evaluation under this diagnostic code.  38 C.F.R. § 4.71, Plate II.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regards to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Analysis

On April 2008 VA joints examination, the Veteran reported he had a broken ankle related to a sport injury prior to enlisting in the service; he had an ORIF [open reduction internal fixation] and had not had any residual joint problems upon entering the service.  The onset of his right ankle pain was due to daily physical training in 1992 for which he sought medical treatment.  In 1993, while in service, the Veteran had hardware removed from his right ankle and began experiencing continuous chronic joint pain.  He was placed on intermittent low profile, i.e., no running or walking.  He stated he had increased pain due to physical training.  His right ankle would hurt daily and he had flare-ups and limping with limited range of motion.  Since that time, the onsets have been intermittent with remissions.  He reported he was unable to stand for more than a few minutes.  He was able to walk one quarter of a mile.  There was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  He had pain, stiffness, and mild flare-ups of joint disease weekly.  On physical examination, his gait was normal.  Range of motion testing (active and passive) revealed right ankle dorsiflexion to 15 degrees with pain beginning at 10 degrees and ending at 15 degrees; and plantar flexion to 35 degrees.  There was no additional limitation on repetitive use.  X-rays of the right ankle revealed minimal degenerative arthritic change at the posterior part of the ankle joint.  The diagnosis was right ankle degenerative joint disease status post ORIF and hardware removal.  There was a significant effect on occupational activities in that there was pain that resulted in increased absenteeism.  The Veteran's full-time health scientist stated he had been absent due to pain in the right ankle 4 to 5 times in the last 12 months.  There was a mild to moderate effect on activities of daily living.

July 2011 VA treatment records show the Veteran had occasional pain and swelling after long periods of walking.  The Veteran had 5/5 strength on dorsiflexion, plantar flexion, eversion and inversion; and no pain with resisted motion.

During the July 2011 Board Hearing, the Veteran testified that he experienced limited motion in his right ankle; his right ankle stiffness caused him to walk with a permanent limp; he uses his left side to negotiate stairs; he experiences weakness in his right ankle "all the time"; swelling affects his ability to stand for periods of time and the distance he can walk; and his daily activities are affected 90 percent of the time by his right ankle disability.  He also testified to using a cane 50 percent of the time. 

On April 2012 VA ankle conditions examination, the Veteran reported that he fractured his right ankle while riding a moped prior to service in 1991.  He had surgery with a plate and pins placed to stabilize the fracture site.  He was casted and did well, and was cleared for service that same year.  During in-service training, he sprained his right ankle while running during physical training; he was treated appropriately.  He sprained his right ankle again in 1992 while in Korea and was treated.  In 1994 he had surgery to remove his right ankle hardware because of chronic right ankle swelling.  He fractured his right ankle again in 1995 and was treated with an air splint.  Since then he has had chronic pain, swelling and instability of his right ankle.  He reported he had flare-ups, which occur after walking short distances, and which he relieves with medication, elevation and ice.  On range of motion testing, right ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right ankle dorsiflexion (extension) was to 10 degrees with no objective evidence of painful motion.  Repetitive-use testing after 3 repetitions revealed plantar flexion to 45 degrees or greater and dorsiflexion (extension) to 10 degrees.  There was no additional limitation in range of motion of the right ankle following repetitive-use testing.  There was functional loss and/or functional impairment of the right ankle described as less movement than normal and pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  He had tenderness of the anterior lateral malleolar area without swelling or ligamentous laxity.  Muscle strength was 5/5.  There was no laxity or ankylosis.  He did not have "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  He did not have any scars that were painful or unstable, or that covered a total area greater than 39 square cm (6 square inches).  He used a cane constantly to ambulate.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays and MRI show degenerative arthritis of the right ankle.  The diagnosis was fracture and recurrent sprains of the right ankle status post internal fixation and traumatic arthritis right ankle.  The examiner noted that the Veteran's right ankle disability impacted his ability to work in that he was unable to perform work duties that required prolonged walking.

On a January 2015 VA ankle conditions examination, the Veteran reported the medical history of his right ankle disability consistent with descriptions in previous examinations.  He also reported that flare-ups impacted the function of his right ankle.  During flare-ups, he stated he could not "really" walk, stand, or climb stairs, or perform physical activities.  He stated he worked 40 hours per week as a project manager; and was on his feet about 4 hours during an 8-hour shift; he used a golf cart when available.  He stated he could not run or climb stairs.  He reported that he was prescribed an air brace for the right ankle, but it was bulky and interfered with his shoe, so he does not wear it all the time.  On range of motion testing, dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees.  Pain occurred with passive range of motion at the end point during dorsiflexion at 15 degrees, and during plantar flexion at 30 degrees, and with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, i.e., the dorsal to the lateral malleolus was tender to palpation.  There was no additional loss of function or range of motion after 3 repetitions.  The Veteran had not been examined immediately after repetitive use over time.  He had functional loss due to pain; he also had flare-ups and exacerbations with repetitive use.  Pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Right ankle muscle strength on plantar flexion was 3/5 and dorsiflexion was 2/5; this represented a reduction in muscle strength entirely due to right ankle arthritis.  There was no ankylosis or instability or dislocation suspected.  He did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion or os calcis or astragalus, nor had an astragalectomy.  The Veteran wore a brace regularly and used a cane constantly.  He had documented degenerative or traumatic arthritis.  The diagnosis was posttraumatic arthritis of the right ankle.  The examiner noted that the Veteran's right ankle disability impacted is ability to perform some occupational tasks.  His functional limitations would accommodate light and sedentary work.

To satisfy the criteria for the next higher (20 percent) rating under Code 5271, there would have to be evidence of marked limitation of ankle motion.  Range of motion findings of the right ankle on VA examinations in 2008 and 2012 do not demonstrate marked limitation of motion of the right ankle, particularly as the Veteran had nearly full plantar flexion in 2008 and full plantar flexion in 2012.  Pain does appears to be a principal manifestation of the Veteran's right ankle disability, but the objective findings do not show that pain limited his right ankle to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for limitation of motion under Codes 5270 or 5271.  

Although the evidence does not support finding the right ankle with marked limitation of motion in accordance with Codes 5271, the Board must look past the schedular criteria and address functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, supra.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell, supra. Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

The Veteran stated flare-ups caused him to limp, he was unable to walk more than one quarter of a mile, and he had difficulty walking up and down stairs.  The April 2012 examiner found functional loss and/or function impairment of the right ankle.  The 2008 VA examiner found the Veteran's gait normal.  VA treatment notes and the 2012 VA examiner marked the muscle strength in his right ankle at 5/5 during both dorsiflexion and plantar flexion, not finding weakness during the exam.  The Board finds the Veteran credible and competent to report his observable symptoms.  Accordingly, the Board finds the above evidence in equipoise regarding whether the Veteran experienced functional loss due to pain, thus finding the Veteran's right ankle more nearly approximated a 20 percent rating prior to January 26, 2015.  
This is the highest schedular rating possible under Codes 5271.  Higher ratings, during the period under consideration are not available under other potentially applicable Codes because there is no evidence of ankylosis of the ankle, subastragalar or tarsal joint, nor is there evidence of malunion of the os calcis or astragalus.  See 38 C.F.R. §§ 4.7, 4.71a, Codes 5270, 5272-74.  Accordingly, doubt has been resolved in the Veteran's favor in assigning a 20 percent rating for the period prior to January 26, 2015; however, the evidence does not show that an even higher rating is warranted.

Finally, the evidence (e.g., the January 2015 VA examination) indicates that the Veteran was employed full-time during the time period in question.  The matter of entitlement to a total rating based on individual unemployability is accordingly not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 20 percent for right ankle disability prior to January 26, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


